Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 04/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, 9-10, 21-24, 27-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0289690 (Thapliyal) in view of U.S. Patent Publication Number 2004/0167605 (Elliott) and U.S. Patent Publication Number 2012/0203264 (Karwa et al.), U.S. Patent Publication Number 2001/0020181 (Layne)
Regarding claims 1, 3, 7, 22-24, 27-29, 31, 32 Thapliyal et al. discloses as shown in Figure 11, a system capable of treatment of an aneurysm and reduction of endoleaks comprising: a self-expanding tubular isolation sleeve, comprising: a self-expanding resilient frame (mesh 902, see paragraph [0067]) including one or more resilient strands formed into a tubular structure that is configured to expand from a radially constrained state to a radially expanded state and conform to an irregular morphology of an abdominal aortic aneurysm; at least one tubular layer (fabric cover 906, see paragraph [0067]) of thin flexible sheet material disposed on the resilient frame which has an outside surface that is capable of sealing against an inner wall of an aneurysm and isolate a feeder vessel of the aneurysm; and a fusiform configuration wherein an outer profile of the tubular isolation sleeve in a relaxed unconstrained state is capable of roughly approximating a profile of an interior surface of a typical abdominal aortic aneurysm and wherein the outer profile includes a proximal reduced transverse dimension section (generally indicated as A) at a proximal end thereof configured to be received in a neck portion of the aneurysm, a distal reduced transverse dimension section (generally indicated as B) at a distal end thereof configured to be received in an aortic bifurcation portion, and an enlarged center section (generally indicated as C) of greater transverse dimension than the proximal and distal reduced transverse dimension sections; wherein the outer profile of the tubular isolation sleeve has a smooth and continuous curve from the enlarged center section to each said proximal and distal ends (on at least the right side shown in Figure 11); wherein the one or more resilient strands in the enlarged center section are formed into an undulating and sinusoidal helical configuration capable of radial expansion; wherein in the relaxed unconstrained state the enlarged center section of the tubular isolation sleeve is oversized by a desired amount relative to a corresponding axial section of the inner wall of the aneurysm to conform to the morphology thereat; wherein the enlarged center section has a transverse dimension a multiple of the transverse dimension of the proximal reduced diameter section and the distal reduced diameter section when the tubular isolation sleeve is in the relaxed unconstrained state; and wherein the enlarged center section of the tubular isolation sleeve has an axial length capable of spanning across substantially an entirely of an axial length of the aneurysm such that the thin flexible sheet material at the enlarged center 
The office interprets the enlarged center section of the tubular isolation sleeve is capable of promoting thrombosis within the feeder vessel and preclude the feeder vessel from causing endoleaks, wherein the enlarged center section of the tubular isolation sleeve is capable of completely covering the feeder vessel to promote thrombosis within the feeder vessel and preclude the feeder vessel from causing endoleaks, because Thapliyal discloses the enlarged center section is capable of interrupting blood flood (see paragraph [0018] discloses the membrane may be impermeable to blood) isolating the feeder vessel, which the applicant describes is what causes the promoting of thrombosis in paragraph [0024] of the specification. 
Thapilyal fails to disclose the strands are capable of radial expansion of about 4 times from the relaxed unconstrained state, wherein the enlarged center section has a transverse dimension up to about 4 times the transverse dimension of the proximal reduced diameter section and the distal reduced diameter section when the tubular isolation sleeve is in the relaxed unconstrained state, the enlarged center section has a transverse dimension that is about 1.4 times to 3 the transvers dimension of the proximal reduced diameter section and the distal reduced diameter section, wherein the transverse dimension of the tubular isolation sleeve in an unconstrained free state is up to about 80% oversized relative to an inner transverse dimension of an aneurysm sac that is to be treated, an endograft adapted to be deployed in a second deployment different from the first deployment, within the inner lumen of the tubular isolation sleeve and positioned between the proximal and distal portions of the tubular isolation sleeve.

    PNG
    media_image1.png
    706
    398
    media_image1.png
    Greyscale

	Eliot from the same field of endeavor teaches a similar system as shown in Figure 3, where strands of a self-expanding resilient frame are capable of radial expansion of multiple times from the relaxed unconstrained state, wherein the enlarged center section has a transverse dimension multiple times the transverse dimension of the proximal reduced diameter section and the distal reduced diameter section when the tubular isolation sleeve is in the relaxed unconstrained state which is recognized as a result effective variable for the purpose of matching the neck and shoulder portions of an aneurysm. See paragraph [0013].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thapliyal by configuring the strands are capable of radial expansion of about 4 times from the relaxed unconstrained state, wherein the enlarged center section has a transverse dimension up to about 4 times the transverse dimension of the proximal reduced diameter section and the distal reduced diameter section when the tubular isolation sleeve is in the relaxed unconstrained state, the enlarged center section has a transverse dimension that is about 1.4 times to 3 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Karwa et al., from the same field of endeavor teaches a similar system as shown in Figure 5E, wherein the system includes an endograft deployed (expandable structure 64, see paragraph [0069]) within an inner lumen of the tubular isolation sleeve and positioned between the proximal and distal portions of the tubular isolation sleeve, a portion of the endograft is configured to expand against the inner wall of the tubular isolation sleeve, wherein a proximal portion of the endograft expands against the proximal end of the tubular isolation sleeve, the endograft is deployed across the entire axial length (on the right side shown in Figure 5E) of the tubular isolation sleeve, the tubular isolation sleeve and the endograft are capable of being separately deployed in the aneurysm, the tubular isolation sleeve forming an inner lumen as deployed in a first deployment, and the tubular isolation sleeve is separate from the endograft when deployed in the aneurysm in the first deployment,  the endograft capable of being deployed in a second deployment different from the first deployment, for the purpose of anchoring the upper end of the structure and prevent intrusion of blood into the region between the outer wall and the inner surface of the aneurysm and to generally improve the transition from the aorta into the tubular lumen.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an endograft within an inner lumen of the tubular isolation sleeve and positioned between the proximal and distal portions of the tubular isolation sleeve in order to better anchor the upper end of the isolation sleeve and prevent intrusion of blood into the region between the outer wall and the inner surface of the aneurysm and to generally improve the transition from the aorta into the tubular lumen.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed by Thapliyal in view of Elliott and Karwa to include the middle and luminal layers disclosed by Layne in order to preventing intimal growth, prevent prolapse of the vessel wall and allowing drug delivery on an inner most surface
. 	So modified, Thapliyal is considered to disclose the tubular isolation sleeve is configured to deploy prior to deployment of the endograft.
	Regarding claims 9, 10 Thapliyal discloses the one or more resilient strands comprise a superelastic material in the form of nitinol; see paragraph [0014].
	Regarding claim 21, Thapliyal discloses the graft is a bifurcated endograft. See paragraph [0058].
Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0289690 (Thapliyal) in view of U.S. Patent Publication Number 2004/0167605 (Elliott) and U.S. Patent Publication Number 2012/0203264 (Karwa et al.), U.S. Patent Publication Number 2001/0020181 (Layne) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0210048 (Amplatz et al.)
Regarding claims 4, 11 Thapliyal fail to disclose an axial length of the tubular isolation sleeve is about 8 cm to about 12 cm or that the tubular layer of the flexible sheet material comprises PTFE.
Amplatz et al., from the same field of endeavor teaches a similar isolation sleeve as shown in Figures 7,8 wherein an axial length of the tubular isolation sleeve is about 8 cm to about 12 cm, for the purpose of treating area with an axial length of about 8 cm to about 12 cm. see paragraph [0034].
Amplatz et al. discloses the tubular layer of flexible sheet material comprises PTFE. See paragraph [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length of the tubular isolation sleeve disclosed by Thapliyal such that 
See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular layer of the flexible sheet material such that it comprises PTFE because it would only require the substitution of one kwon alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 5, 6, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0289690 (Thapliyal) in view of U.S. Patent Publication Number 2004/0167605 (Elliott) and U.S. Patent Publication Number 2012/0203264 (Karwa et al.), U.S. Patent Publication Number 2001/0020181 (Layne) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0198587 (Greenberg et al.)
Regarding claims 5, 6 Thapliyal et al. fails to disclose a self-expanding anchoring stent secured to and extending proximally from a proximal end of the tubular isolation sleeve, wherein the self-expanding anchoring stent further comprises tissue engaging barbs with sharpened tips which are disposed at an angle with respect to the anchoring stent.
Greenberg et al., from the same field of endeavor teaches a similar isolation sleeve as shown in Figure 1, wherein a self-expanding anchoring stent (attachment stent 32, see paragraph [0049]) secured to and extending proximally from a proximal end of the tubular isolation sleeve, wherein the self-expanding anchoring stent further comprises tissue engaging barbs (barbs 40, see paragraph [0028]) with sharpened tips which are disposed at an angle with respect to the anchoring stent for the purpose of maximizing attachment by directly engaging the vessel wall using barbs. see paragraph [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the tubular isolation sleeve disclosed by Thapliyal to include a self-expanding anchoring stent  disclosed by Greenberg secured to and extending proximally from a proximal end of the tubular isolation sleeve, wherein the self-expanding anchoring stent further 
Regarding claim 30, Thapliyal in view of d Greenberg discloses the self-expanding stent is capable of being deployed in the aneurysm in the first deployment, the self-anchoring stent being separate from the endograft with the tubular isolation sleeve is deployed in the aneurysm in the first deployment. See paragraph [0028] of Greenberg.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0289690 (Thapliyal) in view of U.S. Patent Publication Number 2004/0167605 (Elliott) and U.S. Patent Publication Number 2012/0203264 (Karwa et al.), U.S. Patent Publication Number 2001/0020181 (Layne) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2003/0060871 (Hill et al.)
Regarding claim 12, Elliott fails to disclose an outer layer of flexible sheet material disposed on an outer surface of the frame and an inner layer of flexible sheet material disposed on an inner surface of the frame.
	Hill et al., from the same field of endeavor teaches a similar sleeve as shown in Figures 5, 6 wherein the sleeve includes an outer layer of flexible sheet material (second zone 23’, see paragraph [0029]) disposed on an outer surface of the frame and an inner layer of flexible sheet material (second zone 23’, see paragraph [0029]) disposed on an inner surface of the frame (luminal zone 21’, see paragraph [0029]), for the purpose of regulating delivery of bioactive agents associated 
therewith to a site of implantation of the device and to increase the radial strength of the sleeve. See paragraphs [0006], [0024], [0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve disclosed by Elliott to include an outer layer of flexible sheet material disposed on an outer surface of the frame and an inner layer of flexible sheet material disposed on an inner surface of the frame, in order to configure the sleeve better to regulate delivery of bioactive agents associated therewith to a site of implantation of the device and increase the radial strength of the sleeve.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0289690 (Thapliyal) in view of U.S. Patent Publication Number 2004/0167605 (Elliott) and U.S. Patent Publication Number 2012/0203264 (Karwa et al.), U.S. Patent Publication Number 2001/0020181 (Layne) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2003/0093145 (Lawrence- Brown et al.)
Regarding claim 25, Thapliyal fails to disclose the endograft comprises an inflatable portion.
	Lawrence- Brown et al., from the same field of endeavor teaches a similar endograft as shown in Figure 2, which comprise an inflatable portion (portion of graft which inflates, see abstract).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the sleeve disclosed by Thapliyal in view of Elliot and Karwa by substituting the endograft disclosed by Thapliyal in view of Elliot and Karwa for the one disclosed by Lawrence- Brown et al. because it would only require the simple substitution of one known equivalent for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0289690 (Thapliyal) in view of U.S. Patent Publication Number 2004/0167605 (Elliott) and U.S. Patent Publication Number 2012/0203264 (Karwa et al.), U.S. Patent Publication Number 2001/0020181 (Layne) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0210047 (Amplatz et al.)
Regarding claim 26, Thapliyal fails to disclose the endograft comprise a self-expanding portion.
Amplatz et al., from the same field of endeavor teaches a similar endograft as shown in Figure 6, which comprise an inflatable portion (portion of which self-expands, see paragraph [0025]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the sleeve disclosed by Thapliyal in view of Elliot and Karwa by substituting the endograft disclosed by Thapliyal in view of Elliot and Karwa for the one disclosed by Amplatz because it would only require the simple substitution of one known equivalent for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments

Applicant's arguments filed 06/24/2020 have been fully considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771